                        UNITED STATES DISTRICT COURT
                           DISTRICT OF MINNESOTA


Shukri Mohamud Hassan,                                   Civ. No. 19-1945 (PJS/BRT)

                      Petitioner,

v.

William P. Barr, Kevin McAleenan,
Thomas Homan, Peter Berg, and Eric                             ORDER
Hollien,

                      Defendants.


      The above matter comes before the Court upon the Report and Recommendation

of United States Magistrate Judge Becky R. Thorson. No objections have been filed to

that Report and Recommendation in the time period permitted. Based on the Report and

Recommendation of the Magistrate Judge, and on all of the files, records, and

proceedings herein, the Court now makes and enters the following Order.

      IT IS HEREBY ORDERED that:

      1.       Petitioner’s Petition for Writ of Habeas Corpus under 28 U.S.C. § 2241

               (Doc. No. 1) is DENIED AS MOOT.

      2.       This action is DISMISSED WITHOUT PREJUDICE.

LET JUDGMENT BE ENTERED ACCORDINGLY.


Date: 2/6/20                                           s/Patrick J. Schiltz___________
                                                       PATRICK J. SCHILTZ
                                                       United States District Judge
